DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because figure 2 contains 2 drawings but each one is not individually labeled as required. The applicant should amend the figures to individually label each figure such as figure 2a and 2b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, two ducts, the circuit providing an anti-pathogenic agent and the lighting unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 objected to because of the following informalities:  The preamble of the claim is objected to, it is believed the preamble should read –An auxiliary device for a dental procedure-.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The flow control means of claim 25 are being interpreted as discussed above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 26 the limitations of the aspiration or pressure blowing pump “associated with a circuit providing an anti-pathogenic agent” is unclear. The applicant does not describe or discuss in detail any structure related to the circuit providing an anti-pathogenic agent or what the anti-pathogenic agent it. For examination purposes, the circuit with an anti-pathogenic agent is being interpreted as an air flow path with a filter in it.
With respect to claim 28, the limitation “LED-type” is unclear. For examination purposes, the limitation is being interpreted as an LED, however, the applicant should amend the claim to clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-20, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (3,027,643) in view of Bakels (4,252,054).
Cohn discloses an auxiliary device for dental procedure comprising a support 17/20 to be placed in a perioral area of a patient (see fig. 1), and the device further comprises a generating member 12 of a gaseous fluid flow (col. 2, ll. 33-40, regarding the generating member being connected to a vacuum source to create the flow), the generating member of a gaseous fluid flow being formed by at least one duct including at one of its end an aperture that is placed in the exterior of the perioral area in front of the support (see figs. 1, 3) and the generating member being attached to the support in a central portion (see figs. 1-3). Cohn teaches the invention as substantially claimed and discussed above, however does not specifically teach the fluid flow exerts a barrier effect between an inner area of the patient’s mouth and the outside of the mouth.
  Bakels teaches an auxiliary device for a dental procedure comprising a generating member 48 of a gaseous fluid flow exerting a barrier effect between an inner area of the patient’s mouth and the outside of the mouth (col. 1, ll. 25-30, 39-41, col. 2, ll. 25-37, claim 8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cohn with the generating 
Cohn teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claim 16, the aperture is elongated and has a central portion of greater width.
Bakels teaches with respect to claim 16, the aperture is elongated and has a central portion of greater width (see fig. 2, the oval shape of the funnel). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cohn with the aperture as taught by Bakels in order to directly collect the breath and debris exhausted from a patient’s mouth and suck it into the device to trap undesirable particles, vapors and bacteria.
With respect to claim 17, Cohn further teaches another end of the duct is connected to an aspiration (col. 2, ll. 39-40, the vacuum). 
With respect to claim 19, Cohn further teaches the support includes a buccal expansion element 20 comprising at least a portion 22 which provides props in distal areas of the patient’s mouth for separating of the cheeks during the dental procedure (see figs. 1, 3, col. 2, ll. 5-17).
With respect to claim 20, Cohn further teaches the support includes a buccal expansion element 20 comprising at least a portion 22 which provides props in labial areas of the patient’s mouth for lip retraction during the dental procedure (see figs. 1, 3, col. 5-17, such that portion 22 engages the buccal and labial areas).
With respect to claim 23, Cohn further teaches the buccal expansion element is formed by two identical, arcuate portions 20 which engage in distal, lateral areas of the patient’s mouth (see fig. 3, col. 2, ll. 5-17).
With respect to claim 24, Cohn further teaches the buccal expansion element is formed by two identical arcuate portion 20 which engage in labial lateral areas of the patient mouth (see fig. 3, col. 2, ll. 5-17).
With respect to claims 25-26, Cohn does not specifically teach the aspiration is associated with flow control means and a circuit providing an anti-pathogenic agent.
Bakels teaches the aspiration is associated with flow control means (such as switch 68) and a circuit providing an anti-pathogenic agent 38 (col. 2, col. 42-45, the filter traps bacteria). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cohn with the flow control means and circuit with the anti-pathogenic agent in order to control the operation of the device and provide clean air.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (3,027,643) in view of Bakels (4,252,054) as applied to claim 15 above, and further in view of Agnew (3,625,207).
Cohn/Bakels teaches the invention as substantially claimed and discussed above, however, does not specifically teach the generating member comprises two ducts, each duct including at one of its ends the aperture, and being connected at the other end to a single tubular section which is connectable to an aspiration or pressure blowing pump of a gaseous fluid selected from air or other neutral gas. 
Agnew teaches an auxiliary device comprising a generating member comprises two ducts, each duct including at one of its ends the aperture, and being connected at the other end to a single tubular section which is connectable to an aspiration (see fig. 1-4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single port taught by Cohn/Bakels with the two ports taught by Agnew since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (3,027,643) in view of Bakels (4,252,054) as applied to claim 15 above, and further in view of Doty et al. (2008/0276941).
Cohn/Bakels teaches the invention as substantially claimed and discussed above, however, does not specifically teach the gaseous fluid flow is a laminar flow.
Doty teaches an auxiliary device for use during a dental procedure wherein a generating member produces a laminar flow (par. 83). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Cohn/Bakels with the laminar fluid flow taught by Doty in order to prevent particles from escaping, such that the smooth air flow does not disrupt the particles. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (3,027,643) in view of Bakels (4,252,054) as applied to claim 19 above, and further in view of Dorfman et al. (2008/0064001).
Cohn/Bakels teaches the invention as substantially claimed and discussed above including Cohn using a saliva aspiration cannula with the auxiliary device (see fig. 1, 3, element 50), however, does not specifically teach the support further includes at least one support for saliva aspiration cannulas or ejectors. 
Dorfman teaches an auxiliary device including at least one support for saliva aspiration cannulas or ejectors (see fig. 10a, par. 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cohn/Bakels with the clip taught by Dorfman in order to prevent the user from dropping the aspiration tube during use. 


Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (3,027,643) in view of Bakels (4,252,054) as applied to claim 15 above, and further in view of Koo (2009/0323370).
Cohn/Bakels teaches the invention as substantially claimed and discussed above, however, does not specifically teach a lighting unit to light up the interior of the oral cavity of the patient’s mouth during the dental procedure and wherein the light unit compressing LED type lighting elements of a light waveguide. 
Koo teaches with respect to claims 27-28, an auxiliary device for use during a dental procedure comprising a lighting unit to light up the interior of the oral cavity of the patient’s mouth during the dental procedure and wherein the light unit compressing LED type lighting elements (see figs. 1-2, 7-8, par. 37, abstract). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/26/2021